United States Court of Appeals
                       For the First Circuit

No. 08-1978

           SIERRA CLUB, CENTER FOR BIOLOGICAL DIVERSITY,
                    and THE WILDERNESS SOCIETY,

                      Plaintiffs, Appellants,

                                 v.
THOMAS WAGNER, in his official capacity as Forest Supervisor of the
  White Mountain National Forest; ABIGAIL KIMBELL, in her official
  capacity as Chief of the United States Forest Service; EDWARD T.
SCHAFER, in his official capacity as Secretary of the United States
   Department of Agriculture; and the UNITED STATES DEPARTMENT OF
                            AGRICULTURE,

                       Defendants, Appellees.


                               ERRATA

     The opinion of this Court, issued on February 6, 2009, should be

amended as follows:

     On page 5, paragraph 2, line 2, "will" should not be underlined.

     On page 9, paragraph 1, line 4, "the" should be deleted and

"plan." should be changed to "plan[s].".

     On page 14, paragraph 1, line 1, change "best evidence" to "best

available science".

     On page 21, first full paragraph, line 2, eliminate "that" in

"its EAs that are lengthy".